PAGE, Justice
(concurring).
I agree with the court that Sontoya’s claim that his trial counsel provided ineffective assistance, which he alleges resulted from his counsel’s conflict of interest, is proeedurally barred under State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976) (providing that all matters raised on direct appeal, and all claims that were known or should have been known but not raised on direct appeal, will not be considered upon a subsequent petition for post-conviction relief). According to Sontoya, his counsel was ineffective by failing to take a number of actions that affected the outcome of his trial, including preparing him to testify, hiring an investigator, investigating the facts of the case, sharing discovery, filing pretrial motions, retaining a medical expert, calling favorable witnesses, and objecting to the medical examiner’s testimony regarding the victim’s cause of death. Each of these alleged failures took place before or during trial and were either known, or should have been known, by Sontoya and therefore could have been raised, but were not, at the time of Sonto-ya’s direct appeal. Thus, Sontoya’s ineffective-assistanee-of-eounsel claims are proeedurally barred. For this reason, the postconviction court did not err when it denied Sontoya relief. See Buckingham v. State, 799 N.W.2d 229, 234 (Minn.2011) (holding that the postconviction court did not abuse its discretion in denying the petitioner’s claims because they were barred under the rule of State v. Knaffla).
Because Sontoya’s ineffeetive-assistance-of-counsel claims are proeedurally barred, I would affirm the postconviction court’s denial of relief on that basis alone. The court’s discussion of (1) whether Sontoya knew or should have known about the alleged conflict of interest at the time of his direct appeal, and (2) whether Sontoya alleged sufficient facts to be entitled to relief, is unnecessary. I, therefore, concur in the result only.